DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 1 is objected to because of the following informalities.  The underlined portions are not grammatically correct:

    PNG
    media_image1.png
    173
    658
    media_image1.png
    Greyscale

Appropriate correction is required.  Note that the Examiner proposed correction below to obviate issue A of the 35 U.S.C. 112(a)/first paragraph rejection below also overcomes the above objection.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
4.	Claim 1, and thus dependent claims 2-5, and claim 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
A)	Claim 1 recites in part:
“…the restraint having a first contact section and a second contact section that contact a surface of one of outermost layers of the battery body in the stacking direction and that apply a restraining force…”

The claim reads that the first contact section and second contact section contact a surface of one of the outermost layers; however, this is not what is disclosed within the specification.  The specification teaches that the first contact section (81) and the second contact section (88) are used to apply a restraining force to one and another outermost layer of the battery body in the stacking direction, respectively (P73 of the PGPUB).   In other words, both of the first contact section and the second contact section do not each contact a surface of one of the outermost layers of the battery body as claimed; instead, as shown in Fig. 6 below, the first contact section 81 and the second contact section 88 contact one and another outermost layer of the battery body, respectively, in the stacking direction and apply a restraining force:

    PNG
    media_image2.png
    336
    517
    media_image2.png
    Greyscale

B)	Claim 1 defines the following (Examiner emphasis):
“the first contact section being formed from an adhesive material having elasticity which enables the adhesive material to follow expansion and contraction of the negative electrode;
 and the restraining force of the first contact section being based on an adhesive force generated by the adhesive material.  

Claim 3, which depends from claim 1, then recites: 
“wherein the first contact section has an adhesive material layer and a base material layer that supports the adhesive material layer; 
the restraining force of the first contact section is based on an adhesive force generated by the adhesive material layer; and 
the adhesive material layer is formed from an adhesive material having elasticity which enables the adhesive material to follow expansion and contraction of the negative electrode.  

The disclosure does not support what appear to be two required adhesive materials having elasticity (the first adhesive material presented in claim 1, and the second adhesive material being part of the adhesive material layer within claim 3).  
	Appropriate correction is required.  For compact prosecution purposes, proposed corrections to Issues A-B are provided below with the claims being examined as presented as well as if amended as follows which would obviate the rejections above:

Proposed Correction for Issue A:
“…the restraint having a first contact section and a second contact section that respectively contact a surface of one outermost layer and another outermost layer
the negative electrode being positioned in the one
the first contact section being configured so that a stress occurring at a boundary of the contact region and the non-contact region is less than a breaking strength of the negative electrode collector; and
the stress being based on the restraining force of the first contact section, and expansion and contraction of the negative electrode due to a change in volume of the negative electrode active material layer caused by charging and discharging.
Proposed Correction for Issue B:

“wherein the first contact section has an adhesive material layer and a base material layer that supports the adhesive material layer; 
the restraining force of the first contact section is based on an adhesive force generated by the adhesive material layer; and 
the adhesive material layer is  constituted of the adhesive material having elasticity which enables the adhesive material to follow expansion and contraction of the negative electrode.  


5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the connection section” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

7.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: what structural element the claimed “connection section” is part of.
 Appropriate correction is required.  A proposed correction is below:
“wherein the restraint has a connecting section that connects the first contact section and the second contact section, and 
wherein the connecting section and the second contact section are formed from the adhesive material.”

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki et al. (WO 2017/033420) (published date of 3/2/2017; using US 2018/0233771 as an English language translation and copy thereof) as evidenced by the Tesa® article of “What is Pressure-Sensitive Adhesive,” accessed at https://www.tesa.com/en-us/wikitapia/why-is-it-pressure-sensitive-adhesives-that-work-in-tapes.html, hereinafter “the Tesa® article” (copy provided).
Interpretation 1
Regarding claim 1, Miyazaki teaches a secondary battery comprising:
an electrode group 21 (“a battery body”) having a plurality of stacked power generation elements; and
a restraint (fixing tape 30, optionally in combination with resin sheets 24, 25) restraining the battery body 21 in a stacking direction of the power generation elements;
the power generation elements having a positive electrode having a positive electrode collector in which a positive electrode active material layer is disposed, an electrolyte layer containing an electrolyte, and a negative electrode having a negative electrode collector which includes a negative electrode active material layer containing silicon (P21, 31);
the positive electrode active material layer and the negative electrode active material layer facing each other, and being interposed by the electrolyte layer (P21);
the restraint (30) having an adhesive layer 32 (“first contact section”) and a tape base 31 (“second contact section”) that contact a surface of one of outermost layers of the battery body 21 (i.e., adhesive layer 32 makes direct contact and the tape base 31 makes indirect contact) in the stacking direction and that apply a restraining force [alternatively, 32 and 31 respectively contact (indirect or direct) one outermost layer and another outermost layer];
the negative electrode being positioned in one the outermost layer (P23), and a surface of the negative electrode (i.e., side surface show below) having a contact region (annotated below) in contact with the adhesive layer 32 (“first contact section”) and a non-contact region which is not in contact with the adhesive layer 32 (“first contact section”);


    PNG
    media_image3.png
    355
    562
    media_image3.png
    Greyscale

the adhesive layer 32 (“first contact section”) being configured so that a stress occurring at a boundary of the contact region and the non-contact region is less than a breaking strength of the negative electrode collector (P22, 38-55); and
the stress being based on the restraining force of the adhesive layer 32 (“first contact section”), and expansion and contraction of the negative electrode due to a change in volume of the negative electrode active material layer caused by charging and discharging (P22);
the adhesive layer 32 (“first contact section”) being formed of a pressure-sensitive adhesive (PSA) (P44), a PSA intrinsically having elasticity as evidenced by the Tesa® article which allows the PSA (“the adhesive material”) to follow the expansion and contraction of the negative electrode (P22, 38-55); and 
the restraining force of the adhesive layer 32 (“first contact section”) being based on an adhesive force generated by the adhesive material (P22, 38-55).
Alternative Interpretations 
It is noted that in an alternative interpretations, the fixing tape 30 (“restraint”) has the following sections that can be the claimed constituents of the first and second contact sections (see Figs. 2-5; P22, 40-444), wherein it is noted that “in contact” can be interpreted as indirect contact or direct contact:  
Intermediate section 35 (“first contact section”)
One of bonded section 33 or 34 is the “second contact section”; OR 

Clearance portion 37 (“first contact section”)
Any one of the base portions 36, bonded section 33, bonded section 34 is the “second contact section”

Explanation of the Claimed Features with respect to the teachings of Miyazaki
Miyazaki teaches that the fixing tape 30 (“restraint”) including its respective sections as detailed above is configured with clearance portion 37 that is a portion that is longer than the thickness of the stacked electrode assembly 20 (i.e., a portion that is a surplus before charge or discharge) which reduces the concentration of stress at a tape-spot attached spot and prevents the displacement of the stacked electrodes when the thickness of the stacked assembly 20 is increased due to charger or discharge of the battery (P48-55).  Thus, the a fixing tape 30 (“restraint”) in terms of at least the adhesive layer 32 that is a pressure-sensitive adhesive (PSA) intrinsically having elasticity (a property of PSA’s as well as required of the described construct in order for it to achieve the feature described and shown in Fig. 3) to allow clearance portion 37 to expand in the manner shown in Fig. 3 when the negative electrode expands such that the clearance portion 37 stretches/expands with the electrode assembly (see Fig. 3; P49-54).  Miyazaki teaches that the bonding force (“adhesive force”) of the clearance portion 37 of fixing tape 30 (“restraint”) is set to be less than the bonding force of sections 33, 34 such that clearance portion is preferentially separated when the thickness of the stacked electrode assembly 20 increased/decreased during charge/discharge due to the expansion/contraction of the components including the negative electrode comprising silicon (which intrinsically expands almost 300% during charging process- an intrinsic feature of silicon).
Accordingly, the first contact section [interpreted as one of adhesive layer 32, intermediate section 35, or clearance portion 37] is thus configured such that: is applies a restraining force;  a stress occurring at a boundary of the contact region and the non-contact region is less than a breaking strength of the negative electrode collector (if this did not hold true, instead of the effect shown in Fig. 3 being achieved, the negative electrode current collector would break which is not what is taught); the stress being based on the restraining force of the first contact section, and expansion and contraction of the negative electrode due to a change in volume of the negative electrode active material layer caused by charging and discharging; the first contact section being formed from an adhesive material having elasticity which enables the adhesive material to follow the expansion and contraction of the negative electrode; and the restraining force of the first contact section being based on the adhesive forced generated by the adhesive material as claimed (in view of the entire disclosure of Miyazaki).  Figure 3 is reproduced below for convenience:

    PNG
    media_image4.png
    322
    536
    media_image4.png
    Greyscale


Regarding claim 2, utilizing the interpretation of the first contact section is clearance portion 37 and one of the bonded sections 33, 34 is the “second contact section,” then the corresponding base portion 36 (top or bottom) is construed as [a] connecting section such that Miyazaki teaches:
wherein [the fixing tape 30 (“restraint”) has a connecting section (top or bottom base portion 36) that connects the first contact section (clearance portion 37) and the second contact section (corresponding bonded section 33, 34), and 
wherein]* the connecting section 36 and the second contact section (33 or 34) are formed from the adhesive material 32.
*Note:  The bracketed and underlined portion is proposed correction B to correct the 35 U.S.C. 112(b)/second paragraph issues such that the claim is examinable for prior art application.
Regarding claim 3, utilizing the interpretation of clearance portion 37 is “the first contact section” and one of the bonded sections 33, 34 is the “second contact section,” Miyazaki teaches wherein the first contact section 37 has an adhesive material layer 32 and a base material layer 31 that supports the adhesive material layer 32; the restraining force of the first contact section is based on an adhesive force generated by the adhesive material layer 32; and the adhesive material layer 32 is formed from [the] adhesive material having elasticity which enables the adhesive material to follow expansion and contraction of the negative electrode.  
See also Fig. 5 embodiment in which there are multiple adhesives including top adhesive 32A, adhesive layers in clearance section 37, and bottom adhesive 32A that can read on the claim.
Regarding claim 4, utilizing the interpretation of clearance portion 37 is “the first contact section” and one of the bonded sections 33, 34 is the “second contact section,” Miyazaki teaches wherein the first contact section 37 has an adhesive material layer 31 and a base material layer 32 that supports the adhesive material layer; the restraining force of the first contact section 37 is based on an adhesive force generated by the adhesive material layer 32; and the adhesive force generated by the adhesive material layer 32 is set so as to be less than the breaking strength of the negative electrode collector (P22, 38-55- see explanation section in rejection of claim 1).
Regarding claim 5, Miyazaki teaches wherein the adhesive material constituting the adhesive material layer 32 is disposed intermittently on the base material layer 31 (P54 teaches the adhesive layer may be formed in the clearance portion 37 in a grid pattern, a dotted pattern, or the like).  

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729